UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 001-16071 ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-2584033 (State of Incorporation) (I.R.S. Employer Identification No.) 18803 Meisner Drive, San Antonio, TX 78258 (Address of principal executive offices) (Zip Code) 210-490-4788 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filerx Non-accelerated filero (Do not mark if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of the issuer’s common stock outstanding as of November 6, 2009 was: Class Shares Outstanding Common Stock, $.01 Par Value 1 Forward-Looking Information We make forward-looking statements throughout this document. Whenever you read a statement that is not simply a statement of historical fact (such as statements including words like “believe,” “expect,” “anticipate,” “intend,” “plan,” “seek,” “estimate,” “could,” “potentially” or similar expressions), you must remember that these are forward-looking statements, and that our expectations may not be correct, even though we believe they are reasonable. The forward-looking information contained in this document is generally located in the material set forth under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well. These forward-looking statements generally relate to our plans and objectives for future operations and are based upon our management’s reasonable estimates of future results or trends. The factors that may affect our expectations regarding our operations include, among others, the following: · our high debt level; · our success in development, exploitation and exploration activities; · our ability to make planned capital expenditures; · declines in our production of oil and gas; · prices for oil and gas; · our ability to raise equity capital or incur additional indebtedness; · political and economic conditions in oil producing countries, especially those in the Middle East; · prices and availability of alternative fuels; · our restrictive debt covenants; · our acquisition and divestiture activities; · weather conditions and events; · the proximity, capacity, cost and availability of pipelines and other transportation facilities; · results of our hedging activities; and · other factors discussed elsewhere in this report. In addition to these factors, important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) are disclosed under “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2008. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the Cautionary Statements. 2 ABRAXAS PETROLEUM CORPORATION FORM 10 – Q INDEX PART I FINANCIAL INFORMATION ITEM 1 - Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - September 30, 2009 (unaudited) and December 31, 2008 4 Condensed Consolidated Statements of Operations – (unaudited) Three and Nine Months Ended September 30, 2009 and 2008 6 Condensed Consolidated Statements of Cash Flows – (unaudited) Nine Months Ended September 30, 2009 and 2008 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 ITEM 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3 - Quantitative and Qualitative Disclosures about Market Risk 40 ITEM 4 - Controls and Procedures 40 PART II OTHER INFORMATION ITEM 1 - Legal Proceedings 41 ITEM 1a - Risk Factors 41 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 3 - Defaults Upon Senior Securities 42 ITEM 4 - Submission of Matters to a Vote of Security Holders 42 ITEM 5 - Other Information 42 ITEM 6 - Exhibits 42 Signatures 43 3 PART I FINANCIAL INFORMATION Item 1.Financial Statements Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (in thousands) September 30, December 31, (Unaudited) 2008 (1) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net: Joint owners Oil and gas production Other 22 58 Derivative asset – current Other current assets Total current assets Property and equipment: Oil and gas properties, full cost method of accounting: Proved Unproved properties excluded from depletion — — Other property and equipment Total Less accumulated depreciation, depletion, and amortization Total property and equipment – net Deferred financing fees, net Derivative asset – long-term Other assets Total assets $ $ As adjusted for “Noncontrolling Interest in Consolidated Financial Statements” in accordance with ASC 810.(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 4 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (continued) (in thousands, except share data) September 30, December 31, (Unaudited) 2008 (1) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Oil and gas production payable Accrued interest Other accrued expenses Derivative liability – current Current maturities of long-term debt Other current liabilities 19 — Total current liabilities Long-term debt, excluding current maturities Derivative liability – long-term — Future site restoration Total liabilities Equity (Deficit) Abraxas Petroleum stockholders’ equity (deficit): Preferred Stock, par value $.01, authorized 1,000,000 shares; -0- issued and outstanding — — Common Stock, par value $.01,authorized 200,000,000 shares; issued and outstanding 49,899,056 and 49,622,423 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Abraxas Petroleum stockholders’ equity (deficit) ) Non-controlling interest equity (deficit) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ As adjusted for “Non-controlling Interest in Consolidated Financial Statements” in accordance with ASC 810.(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 5 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Operations (Unaudited) (in thousands except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2008 (1) 2008 (1) Revenue: Oil and gas production revenues $ Rig revenues Other 2 3 5 15 Operating costs and expenses: Lease operating and production taxes Depreciation, depletion, and amortization Rig operations General and administrative (including stock-based compensation of $264, $400, $860 and $1,297) Operating income (loss) ) Other (income) expense: Interest income (2 ) Interest expense Financing fees — — — Amortization of deferred financing fees Loss (gain) on derivatives (unrealized $8,217, $(83,842), $22,676 and $16,751) ) Other 13 ) Consolidated net income (loss) ) ) Less: Net (income) loss attributable to non-controlling interest ) Net income (loss) attributable to Abraxas Petroleum $ ) $ $ ) $ Net income (loss) per common share – basic $ ) $ $ ) $ Net income (loss) per common share – diluted $ ) $ $ ) $ As adjusted for “Non-controlling Interest in Consolidated Financial Statements” in accordance with ASC 810.(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 6 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Change in derivative fair value Monetization of derivative contracts — Depreciation, depletion, and amortization Amortization of deferred financing fees Accretion of future site restoration Stock-based compensation Other non-cash expenses 63 Registration fees previously capitalized — Changes in operating assets and liabilities: Accounts receivable ) Other ) ) Accounts payable and accrued expenses ) Net cash provided by operating activities Investing Activities Capital expenditures, including purchases and development of properties ) ) Proceeds from the sale of oil and gas properties — Net cash used in investing activities ) ) Financing Activities Proceeds from long-term borrowings Payments on long-term borrowings ) — Deferred financing fees ) ) Proceeds from exercise of stock options 77 61 Partnership distributions to minority interest ) ) Other ) — Net cash provided by (used in) financing activities ) Decrease in cash ) ) Cash, at beginning of period Cash, at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ (1)As adjusted for “Non-controlling Interest in Consolidated Financial Statements” in accordance with ASC 810.(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 7 Table of Contents Abraxas Petroleum Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) (tabular amounts in thousands, except per share data) Note 1. Basis of Presentation The accounting policies followed by Abraxas Petroleum Corporation and its subsidiaries (the “Company”) are set forth in the notes to the Company’s audited consolidated financial statements in the Annual Report on Form 10-K filed for the year ended December 31, 2008. Such policies have been continued without change. Also, refer to the notes to those financial statements for additional details of the Company’s financial condition, results of operations, and cash flows. All material items included in those notes have not changed except as a result of normal transactions in the interim, or as disclosed within this report. The accompanying interim consolidated financial statements have not been audited by independent registered public accountants, but in the opinion of management, reflect all adjustments necessary for a fair presentation of the financial position and results of operations. Any and all adjustments are of a normal and recurring nature. Although management believes the unaudited interim related disclosures in these consolidated financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual audited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The results of operations and the cash flows for the periods ended September 30, 2009 are not necessarily indicative of the results to be expected for the full year. The condensed consolidated financial statements included herein should be read in conjunction with the consolidated audited financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. Consolidation Principles The terms “Abraxas” or “Abraxas Petroleum” refer to Abraxas Petroleum Corporation and its subsidiaries other than Abraxas Energy Partners, L.P., which we refer to as “Abraxas Energy Partners” or the “Partnership,” and its subsidiary, Abraxas Operating, LLC, which we refer to as “Abraxas Operating” and the terms “we,” “us,” “our” or the “Company” refer to Abraxas Petroleum Corporation and all of its consolidated subsidiaries including Abraxas Energy Partners and Abraxas Operating effective May 25, 2007. The operations of Abraxas Petroleum and the Partnership are consolidated for financial reporting purposes with the interest of the 51.8% non-controlling owners of the Partnership presented as non-controlling interest. Abraxas owns the remaining 48.2% of the Partnership interests. The Company has determined that based on its control of the general partner of the Partnership, this 48.2% owned entity should be consolidated for financial reporting purposes. On June30, 2009, Abraxas Petroleum and Abraxas Energy Partners signed an Agreement and Plan of Merger, which we refer to as the Original Merger Agreement, pursuant to which Abraxas Energy Partners agreed to merge with and into Abraxas Petroleum with Abraxas Petroleum surviving and on
